Exhibit 10.2

      (NISOURCE GAS LOGO) [w76273w7627301.gif]   5151 San Felipe, Suite 2500
Houston, Texas 77056

October 6, 2009
Ms. Nimmie Hickman
Washington Gas Light Company
6801 Industrial Pk
Springfield, VA 22151

Re:   Revision No. 2 to FTS Service Agreement 4484
Revision No. 1 to SST Service Agreement 100303

Dear Ms. Hickman:
Enclosed for your file are fully executed originals of the above-referenced
agreements.
If you should have any questions, please feel free to contact me at
(713) 331-7411.
Sincerely,
-s- Melissa Shemenski [w76273w7627302.gif]
Melissa Shemenski
Customer Services Representative
Enclosure
Columbia Gas Transmission * Columbia Gulf Transmission * Crossroads Pipeline *
Central Kentucky Transmission * Hardy Storage * Millennium Pipeline

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  4484   Revision No. 2
 
       
Under Rate Schedule
  FTS    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Transportation Demand

                          Transportation     Begin
Date                                   End Date                           Demand
Dth/day   Recurrence Interval  
November 1, 2008
  January 28, 2009     277,806     1/1 - 12/31
January 29, 2009
  April 23, 2009     277,806     1/1 - 12/31
April 24, 2009
  March 31, 2016     217,806     1/1 - 12/31
April 1, 2016
  March 31, 2018     148,355     1/1 - 12/31
April 1, 2018
  March 31, 2020     78,904     1/1 - 12/31
April 1, 2020
  March 31, 2022     9,453     1/1 - 12/31

Primary Receipt Points

                                                                               
  Minimum                                             Receipt                
Scheduling   Scheduling   Measuring   Measuring   Maximum Daily   Pressure  
Hourly     Begin   End   Point   Point   Point   Point   Quantity   Obligation  
Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(psig) 1/   (Dth/hour) 1/   Interval  
November 1, 2008
  January 28, 2009     801     TCO-LEACH             272,294             1/1 -
12/31
January 29, 2009
  April 23, 2009     801     TCO-LEACH             272,294             1/1 -
12/31
April 24, 2009
  March 31, 2016     801     TCO-LEACH             212,294             1/1 -
12/31
April 1, 2016
  March 31, 2018     801     TCO-LEACH             142,843             1/1 -
12/31
April 1, 2018
  March 31, 2020     801     TCO-LEACH             73,392             1/1 -
12/31
April 1, 2020
  March 31, 2022     801     TCO-LEACH             3,941             1/1 - 12/31
November 1, 2008
  January 28, 2009     A01     KENOVA AGG POINT 0             12             1/1
- 12/31
January 29, 2009
  April 23, 2009     A01     KENOVA AGG POINT 0             12             1/1 -
12/31
April 24, 2009
  March 31, 2022     A01     KENOVA AGG POINT 0             12             1/1 -
12/31
November 1, 2008
  January 28, 2009   CNR02   BOLDMAN-16             4,100             1/1 -
12/31
January 29, 2009
  April 23, 2009   CNR02   BOLDMAN-16             4,100             1/1 - 12/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  4484   Revision No. 2
 
       
Under Rate Schedule
  FTS    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Receipt Points

                                                                         
Minimum                                         Receipt                
Scheduling   Scheduling   Measuring   Measuring   Maximum Daily   Pressure  
Hourly     Begin   End   Point   Point   Point   Point   Quantity   Obligation  
Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(psig) 1/   (Dth/hour) 1/   Interval  
April 24, 2009
  March 31, 2022   CNR 02   BOLDMAN-16             4,100             1/1 - 12/31
November 1, 2008
  January 28, 2009   CNR 14   HUFF CREEK-16             1,400             1/1 -
12/31
January 29, 2009
  April 23, 2009   CNR 14   HUFF CREEK-16             1,400             1/1 -
12/31
April 24, 2009
  March 31, 2022   CNR 14   HUFF CREEK-16             1,400             1/1 -
12/31

Primary Delivery Points

                                                                               
          Minimum                                 Maximum   Design      
Delivery                 Scheduling   Scheduling   Measuring   Measuring   Daily
Delivery   Daily   Aggregate   Pressure   Hourly   Begin   End   Point   Point  
Point   Point   Obligation   Quantity   Daily   Obligation   Flowrate  
Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/  
Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
November 1, 2008
  January 28, 2009   78-28   WASHINGTON GAS-28             45,902              
      1/1 - 12/31
January 29, 2009
  April 23, 2009   78-28   WASHINGTON GAS-28             45,902                
    1/1 - 12/31
April 24, 2009
  March 31, 2016   78-28   WASHINGTON GAS-28             45,902                
    1/1 - 12/31
April 1, 2016
  March 31, 2018   78-28   WASHINGTON GAS-28             34,427                
    1/1 - 12/31
April 1, 2018
  March 31, 2020   78-28   WASHINGTON GAS-28             22,951                
    1/1 - 12/31
April 1, 2020
  March 31, 2022   78-28   WASHINGTON GAS-28             11,476                
    1/1 - 12/31
November 1, 2008
  January 28, 2009   78-30   WASHINGTON GAS-30             276,804              
      1/1 - 12/31
January 29, 2009
  April 23, 2009   78-30   WASHINGTON GAS-30             276.804                
    1/1 - 12/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30             216,804                
    1/1 - 12/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30             147,603                
    1/1 - 12/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30             78,402                
    1/1 - 12/31
April 1, 2020
  March 31, 2022   78-30   WASHINGTON GAS-30             9,201                  
  1/1 - 12/31
November 1, 2008
  January 28. 2009   LOUDOUN   LOUDOUN LNG             92,363                  
  1/1 - 12/31
January 29, 2009
  April 23, 2009   LOUDOUN   LOUDOUN LNG             92,383                    
1/1 - 12/31
April 24, 2009
  March 31, 2016   LOUDOUN   LOUDOUN LNG             92,363                    
1/1 - 12/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  4484   Revision No. 2
 
       
Under Rate Schedule
  FTS    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
          Minimum                                 Maximum   Design      
Delivery                 Scheduling   Scheduling   Measuring   Measuring   Daily
Delivery   Daily   Aggregate   Pressure   Hourly     Begin   End   Point   Point
  Point   Point   Obligation   Quantity   Daily   Obligation   Flowrate  
Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/  
Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 1, 2016
  March 31, 2018   LOUDOUN   LOUDOUN LNG             69,272                    
1/1 - 12/31
April 1, 2018
  March 31, 2020   LOUDOUN   LOUDOUN LNG             46,182                    
1/1 - 12/31
April 1, 2020
  March 31, 2022   LOUDOUN   LOUDOUN LNG             23,091                    
1/1 - 12/31

 

1/   Application of MDDOs, DDQs and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:

 



--------------------------------------------------------------------------------



 



Revision No. 2
Appendix A to Service Agreement No. 4484
Under Rate Schedule FTS
Between Columbia Gas Transmission, LLC (Transporter)
And Washington Gas Light Company (Shipper)
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 2 shall be effective from
April 24, 2009 through March 31, 2022.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
þ Yes o No (Check applicable blank) This Appendix A, Revision No. 2 shall cancel
and supersede the previous Appendix A, Revision No. 1, effective as of
January 29, 2009, to the Service Agreement referenced above.
þ Yes o No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, and/or ADQs, and/or DDQs, as
applicable, set forth in Transporter’s currently effective Rate Schedule SST
Appendix A with Shipper, which for such points set forth are incorporated herein
by reference.
o Yes þ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j). Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).
With the exception of this Appendix A, Revision No. 2, all other terms and
conditions of said Service Agreement shall remain in full force and effect.

         
 
  Washington Gas Light Company    
 
       
By:
  /s/ Terry D. McCallister    
Name:
 
 
Terry D. McCallister    
Title:
  President & COO    
Date:
       
 
       
 
  Columbia Gas Transmission, LLC    
 
       
By:
Name:
  /s/ Mark S. Wilke
 
Mark S. Wilke    
Title:
  Director, Commercial Services    
Date:
       

 



--------------------------------------------------------------------------------



 



     
 
  Service Agreement No. 4484
 
  Control No.

FTS SERVICE AGREEMENT
     THIS AGREEMENT, made and entered into this 31 day of October, 2008, by and
between:
COLUMBIA GAS TRANSMISSION, LLC
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FTS Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284.223 of
Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2008, and shall continue in full force and effect until March 31, 2022 .
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 



--------------------------------------------------------------------------------



 



     
 
  Service Agreement No. 4484
 
  Control No.

FTS SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager - Customer Services and notices to Shipper shall be addressed
to it at:
Washington Gas Light Company
6801 Industrial Pk
Springfield, VA 22151
Attention: Nimmie Hickman
until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

                      WASHINGTON GAS LIGHT COMPANY       COLUMBIA GAS
TRANSMISSION, LLC    
 
                   
By
Name:
Title:
  /s/ Terry D. McCallister
 
Terry D. McCallister.
President & COO       By
Name:
Title:   /s/ Mark S. Wilke
 
Mark S. Wike.
Director, Commercial Services    

 